DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (US 2019/0107717 A1).
Regarding claims 1 and 9, Heinrich teaches a mirror (66, figure 10) including a rotation shaft (70, figure 10)  pivotably supported, a coupling shaft (72, figure 10) separated from the rotation shaft and a reflecting surface that reflects display light (66, figure 10);
A coupling member (69, 22, figure 10 and 11) including a first coupling portion (69, figure 10) coupled to the rotation shaft and a second coupling portion (22, figure 10) coupled to the coupling shaft, and configured to pivot integrally with the mirror (via 74, figure 11);
A motor (42, 44, figure 8) that is connected to the coupling member via a gear (48 and 46, figure 8) and is configured to pivot the coupling member; and
A first spring (94, figure 8) having one end side immovably fixed (95, figure 8) and the other end side coupled to the coupling member (90, figure 8), and configured to apply force to the coupling member in one rotation direction.
Regarding claim 5, Heinrich teaches  a worm (46, figure 8) connected to the motor (via 44, figure 8) and meshes with a gear unit of the coupling member; and
A stopper mechanism (paragraph 0023) that restricts a rotation range of the worm, and
The stopper mechanism is configured to allow the worm to rotate by more than full rotation angle (the claim does not specify that the full rotation angle is 360 degrees, therefore any range of rotation angles will meet this limitation).
Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Reg.
Regarding claim 2, prior art does not teach that one end of the spring is attached to the holding member that pivotably supports the rotation shaft.
Regarding claim 3, prior art does not teach the axial second spring orthogonal to the first spring.
Claims 4 and 6-8 are allowable at least inasmuch as they depend from claims 2 and 3 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/18/2022